J-S33002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LORI A. DIBBLE AND THERESA ODDO :            IN THE SUPERIOR COURT OF
                                     :                PENNSYLVANIA
                     Appellants      :
                                     :
                                     :
                v.                   :
                                     :
                                     :
    PAGE TRANSPORTATION, INC., PAGE :            No. 565 EDA 2021
    E.T.C., INC., AMS TRUCKING, LLC, :
    AND UPPER CANADA STONE           :
    COMPANY, LTD                     :

              Appeal from the Order Entered February 10, 2021
     In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): No. 200900060


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                       FILED NOVEMBER 19, 2021

        Lori A. Dibble and Theresa Oddo (collectively “Plaintiffs”) appeal from

the order that sustained the preliminary objections of Page Transportation,

Inc., Page E.T.C., Inc., and AMS Trucking, LLC (collectively “Defendants”)

claiming venue was improper in Philadelphia County and transferring the

action to Dauphin County.1 We affirm.

        The trial court supplied the following summary of the history of this

case:

              This matter arises out of a September 10, 2018 motor
        vehicle accident on Interstate 90 at milepost marker 410 in the
        Town of Clarence, New York. The motor vehicle accident in the
____________________________________________


1 Named defendant Upper Canada Stone Company, LTD, was dismissed from
the action upon stipulation of the parties.
J-S33002-21


     instant matter involved the Plaintiffs and Matthew Russel Swope,
     an individual who resides in Flinton, PA.1 Mr. Swope was the
     operator of a commercial semi-tractor with an attached
     commercial trailer owned by AMS Trucking, LLC. Mr. Swope is
     also the sole owner and only employee of AMS Trucking, LLC. The
     accident occurred when Mr. Swope allegedly attempted to merge
     from the right lane into the left lane and swiped the Plaintiffs’
     vehicle causing Plaintiff[s] to strike the embankment alongside
     the right shoulder.
            ______
            1 Flinton, PA is located in Cambria County.



            The plaintiffs in this matter are Lori Dibble, the driver of the
     vehicle, and Theresa Oddo, a passenger in the vehicle, who reside
     in Batavia, NY and Corfu, NY, respectively. . . . The defendants in
     this matter are Page Transportation, Inc. and Page E.T.C., Inc.,
     (collectively, hereinafter “Page Defendants”), both of which are
     New York corporations with registered business offices in
     Harrisburg, PA5; and AMS Trucking, LLC, (hereinafter AMS), a
     Pennsylvania corporation with a registered business address in
     Flinton, PA.      The Page Defendants’ business, as trucking
     companies, consists solely of “hauling loads.” At the time of the
     accident, AMS was leased to haul loads for the Page Defendants.
     Mr. Swope, through AMS, was carrying a load for Page
     Transportation      from      Northern    Canada      to    Pottstown,
     Pennsylvania.  6

            ______
            5 Harrisburg, PA is located in Dauphin County.
            6 Pottstown, PA is located in Montgomery County.



            Plaintiffs filed a complaint in the instant matter in the Court
     of Common Pleas in Philadelphia County on September 8, 2020.
     The Defendants filed preliminary objections to Plaintiffs’ complaint
     on October 13, 2020.            The Plaintiffs filed an answer to
     Defendants[’] preliminary objections on November 2, 2020. Th[e
     trial] court issued a rule to show cause allowing all parties to
     submit supplemental briefing as to the issue of venue on
     November 6, 2020.            Both Plaintiffs and Defendants filed
     supplemental briefing on December 28, 2020. Th[e trial] court
     issued an order on February 10, 2021 sustaining the preliminary
     objections and transferring the instant matter to the Court of
     Common Pleas, Dauphin County.




                                      -2-
J-S33002-21


Trial Court Opinion, 5/19/21, at 1-3 (citations, unnecessary capitalization,

ordinal indicators, and some footnotes omitted).

      Plaintiffs filed a timely notice of appeal. The trial court ordered Plaintiffs

to file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b), and Plaintiffs filed a timely statement. Thereafter, the trial

court authored a Pa.R.A.P. 1925(a) opinion. Accordingly, the appeal is ripe

for our disposition.

      Plaintiffs present the following question for our consideration: “Whether

the trial court erred when it sustained [Defendants’] preliminary objection with

respect to improper venue?”       Plaintiffs’ brief at 9.   In particular, Plaintiffs

contend that (1) the evidence of record, specifically the Page Defendants’

admitted contacts with Philadelphia County, was sufficient to establish proper

venue in that county; and (2) Plaintiffs did not have “a fair opportunity to

access” all pertinent documents, including reports of a search of the origin and

destination of loads (“TMS reports”), bills of lading, E-Z Pass logs, fuel

receipts, and maintenance records requested in discovery. See id. at 15-17.

      We first address Defendants’ claim that Plaintiffs waived their appellate

issues by filing a deficient Rule 1925(b) statement.          The issue stated in

Plaintiffs’ Rule 1925(b) statement was “The Honorable Trial Court erred as a

matter of law, and thereby abused its discretion, in holding that Philadelphia

County is an improper venue to the instant matter where Defendants have

admitted to conducting business in Philadelphia County.” Plaintiffs’ Concise


                                       -3-
J-S33002-21


Statement, 3/31/21, at 2. Defendants assert that this statement is too vague

to have put the trial court on notice of the errors alleged. See Defendants’

brief at 25-29.      Defendants argue that the specific challenges Plaintiffs

advance on appeal, namely the adequacy of the Philadelphia County contacts

of record and Defendants’ failure to respond to discovery, are not sufficiently

suggested by their Rule 1925(b) statement to have put the trial court on notice

of the appellate issues. Id. at 27-28.

      “The function of the concise statement is to clarify for the judge who

issued the order the grounds on which the aggrieved party seeks appellate

review – so as to facilitate the writing of the opinion.” Commonwealth v.

Rogers, 250 A.3d 1209, 1224 (Pa. 2021). Where the statement does not

provide the trial court with sufficient notice of the alleged error, waiver results.

See, e.g., Lineberger v. Wyeth, 894 A.2d 141, 148–49 (Pa.Super. 2006)

(finding waiver where the concise statement vaguely alleged that the trial

court erred in granting a motion for summary judgment).

      Here, Plaintiffs’ statement clearly notified the trial judge that they

believed that the evidence of record concerning Defendants’ contacts with

Philadelphia County warranted overruling the preliminary objection to venue,

and the trial court addressed that claim in its opinion. However, nothing in

Plaintiffs’ statement alerted the trial court that they were further complaining

that Defendants did not supply requested evidence. Understandably, the trial

court did not address outstanding discovery in its opinion. Accordingly, we


                                       -4-
J-S33002-21


find that Plaintiffs waived their discovery-based argument by failing to include

in in their Rule 1925(b) statement. See, e.g., Grabowski v. Carelink Cmty.

Support Servs., Inc., 230 A.3d 465, 476 (Pa.Super. 2020) (holding issue not

included in Rule 1925(b) statement was waived on appeal).         However, we

shall proceed to address Plaintiffs’ preserved contention that the evidence

which was produced by Defendants did not support the trial court’s ruling.

       We begin with a review of the pertinent legal principles.      Venue is

governed by Pa.R.C.P. 1006, which provides:

       Improper venue shall be raised by preliminary objection and if not
       so raised shall be waived. If a preliminary objection to venue is
       sustained and there is a county of proper venue within the State
       the action shall not be dismissed but shall be transferred to the
       appropriate court of that county.

Pa.R.C.P. 1006(e).         Rule 1006 further specifies that actions against

“corporations and similar entities” may be brought only in the counties

designated by Pa.R.C.P. 2179.2 See Pa.R.C.P. 1006(b). Rule 2179 identifies

the counties in which venue against a corporation lies as follows:

       (1) the county where its registered office or principal place of
       business is located;

       (2) a county where it regularly conducts business;

       (3) the county where the cause of action arose;


____________________________________________


2 With exceptions not pertinent here, where joint and severable liability is
sought against two or more defendants, as is the case in the instant action,
the action “may be brought against all defendants in any county in which the
venue may be laid against any one of the defendants[.]”            Pa.R.C.P.
1006(c)(1).

                                           -5-
J-S33002-21


      (4) a county where a transaction or occurrence took place out of
      which the cause of action arose, or

      (5) a county where the property or a part of the property which is
      the subject matter of the action is located provided that equitable
      relief is sought with respect to the property.

Pa.R.C.P. 2179(a). Plaintiffs’ assertion of proper venue in the instant action

is based solely upon the contention that the Page Defendants regularly

conducted business in Philadelphia County.

      Plaintiffs contend that we apply a de novo, plenary standard of review

of the trial court’s decision to sustain Defendants’ preliminary objections

alleging improper venue. See Plaintiffs’ brief at 8 (citing, inter alia, Trexler

v. McDonald’s Corp., 118 A.3d 408, 412 (Pa.Super. 2015)).            While that

standard is generally applicable to appeals concerning preliminary objections,

our Supreme Court has stated a different standard for review of a trial court’s

Rule 2179(a)(2) determination. Specifically, the High Court long ago specified

that an appellate court may not overturn a trial court’s determination whether

a corporation regularly conducted business in a given county if “such

conclusion is a reasonable one in view of the facts.” Monaco v. Montgomery

Cab Co., 208 A.2d 252, 256 (Pa. 1965).        As such, “[w]e review an order

granting or denying preliminary objections asserting improper venue for abuse

of discretion.” Hangey v. Husqvarna Prof’l Products, Inc., 247 A.3d 1136,

1140 (Pa.Super. 2021) (en banc). Accordingly, we apply the more deferential

abuse-of-discretion standard in reviewing the trial court’s application of the

above-refenced law to the facts of the instant case.

                                     -6-
J-S33002-21


      This Court recently conducted an examination of what type of evidence

establishes that “acts are being ‘regularly’ performed within the context of the

particular business.” Hangey, supra at 1141 (cleaned up). We observed

that “in the venue context, ‘regularly’ does not mean ‘principally,’ and a

defendant may perform acts ‘regularly’ even though these acts make up a

small part of its total activities.” Id. (cleaned up). We further explained:

            In determining whether venue is proper under this rule,
      courts employ a quality-quantity analysis. The term “quality of
      acts” means those directly furthering, or essential to, corporate
      objects; they do not include incidental acts. To satisfy the
      quantity prong of this analysis, acts must be sufficiently
      continuous so as to be considered habitual.

Id. (cleaned up).

      The trial court summarized the evidence of Defendants’ contacts with

Philadelphia County and its legal conclusions as to the import of that evidence

as follows:

             The undisputed facts are, since the inception of AMS in
      2006, AMS has never conducted any business in Philadelphia
      County. AMS has a registered business office in Flinton, PA[, its
      only office]. Matthew Swope, the sole owner and employee of the
      company, testified at a deposition that “AMS Trucking has never
      traveled in or out of the Philadelphia area for any loads
      whatsoever.” The majority of AMS’[s] loads originate in Western
      Pennsylvania, Allentown, PA, and Maryland. Not only does AMS
      not have any business in Philadelphia County, AMS’[s] drivers
      “never” travel through Philadelphia with their loads. Furthermore,
      for a two year period, approximately spanning from the beginning
      of 2016 until November of 2018, AMS was leased to the Page
      Defendants to haul trucking loads. AMS never had a customer in
      Philadelphia County for either the Page Defendants or themselves.
      Since AMS has never conducted any business in Philadelphia
      County, venue as to AMS is improper.


                                     -7-
J-S33002-21


           The Page Defendants, upon the filing of their Preliminary
     Objections in the instant matter, attached an affidavit of
     Christopher Jorolemon. Mr. Jorolemon has worked for Page
     Transportation since 1999 and has been the Vice President of
     Operations since 2006. In Mr. Jorolemon’s affidavit dated October
     6, 2020, Mr. Jorolemon asserted the Page Defendants do not
     currently have offices, own property, lease property or store
     equipment in Philadelphia County.       Furthermore, the Page
     Defendants have never had offices, equipment or employees
     located in Philadelphia County. From approximately 2015 through
     2020, Mr. Jorolemon asserted less than one-half of a percent of
     the Page Defendants’ loads either originated from or were
     delivered to Philadelphia County.

            Mr. Jorolemon was deposed following th[e trial] court’s rule
     permitting supplemental briefing on the sole issue of venue.
     During his deposition, Mr. Jorolemon testified that the figures used
     in the original affidavit’s “one-half of one percent” figure was an
     estimate using his “understanding of our business and where we
     conducted business.” Mr. Jorolemon provided a supplemental
     affidavit and further testified to undertaking a search using the
     Page Defendants’ TMS system to determine the exact extent of
     their business in Philadelphia County.

            From January 1, 2016 until December 2, 2020, the Page
     Defendants had eighty-six (86) loads that were delivered into
     Philadelphia County, delivered out of Philadelphia County or had
     a billing address in Philadelphia County regardless of where the
     delivery either began or ended. In that same period of time, the
     Page Defendants were responsible for five hundred twelve
     thousand three hundred eighty-four loads (512,384). Therefore,
     only .0167% of the Page Defendants[’] loads had any connection
     to Philadelphia County. The 86 loads with a connection to
     Philadelphia County derived from ten (10) customers. In order
     for venue to be proper in a given county, a business organization
     has to “regularly conduct business.” Using the [pertinent test],
     Plaintiffs have failed to prove the Page Defendants have either the
     requisite quantity or quality of business to be considered regular.
     The hauling of 86 loads over the course of five years is far more
     incidental than essential to the totality of the Page Defendants’
     business.

          As previously stated, the Page Defendants are New York
     corporations with a registered office in Harrisburg, Pennsylvania.

                                    -8-
J-S33002-21


      The Page Defendants do not have any physical locations in
      Philadelphia County.      The only “physical location” the Page
      Defendants own in Pennsylvania is a “dispatch office” in Beaver
      County. Furthermore, the underlying accident in this matter
      happened in Clarence, New York. At the time of the accident,
      neither the Plaintiffs nor any of the Defendants were driving to or
      from Philadelphia County. The Plaintiffs reside in Batavia, New
      York and Corfu, New York, respectively. The Plaintiffs received no
      medical treatment in Philadelphia County. The Plaintiffs do not
      work in Philadelphia County. Plaintiffs do not own, lease, or rent
      any property in Philadelphia County. The Plaintiffs do not have
      any immediate relatives who live in Philadelphia County. The only
      connection any party in the instant matter has to Philadelphia
      County is the infinitesimal percentage, .0167%, of loads that
      either were delivered, originated or billed to an address in
      Philadelphia County by the Page Defendants in the past five years.

Trial Court Opinion, 5/19/21, at 5-8 (citations, footnotes, and unnecessary

capitalization omitted).

      Examination of our decision in Hangey, which involved the same trial

court and similar evidence, is helpful to our review of the trial court’s

determination in the case sub judice. In Hangey, the plaintiffs sued a number

of defendants in Philadelphia County alleging liability for a personal injury

suffered in 2016 in connection with a lawn mower purchased and used in

Bucks County. The only basis for venue in Philadelphia County was that the

defendant HPP regularly conducted business there pursuant to Rule Pa.R.C.P.

2179(a). Discovery revealed that HPP “had approximately $1.4 billion in sales

revenue in the United States, of which $75,310.00 came from direct sales in

Philadelphia County.” Hangey, supra at 1139 (cleaned up).

      Of the $75,000 in sales made in Philadelphia in 2016, roughly
      $69,700 came from a single [HPP] authorized dealer, DL
      Electronics, Inc. Approximately 0.005% of HPP’s 2016 United

                                     -9-
J-S33002-21


      States sales revenue resulted from direct sales in Philadelphia
      County. Sales data from 2014 and 2015 is substantially similar,
      with approximately 0.005% of [HPP]’s annual United States sale
      revenue resulting from direct sales within Philadelphia County.

Id. (cleaned up).    The trial court held that venue was improper because,

although HPP’s contacts with Philadelphia County were of sufficient quality,

they did not satisfy the quantity prong of the test. “The court reasoned that

only 0.005% of HPP’s national revenue came from sales in Philadelphia and

concluded that because this amount was ‘de minimis,’ HPP’s contact with

Philadelphia was not general and habitual.” Id. at 1140.

      In considering the challenge to the trial court’s decision, we examined

the significance of the percentage of a company’s business conducted in the

county at issue. Specifically, we explained:

      The percentage of a company’s overall business that it conducts
      in a given county, standing alone, is not meaningful and is not
      determinative of the “quantity” prong. Each case turns on its own
      facts, and we must evaluate evidence of the extent of a
      defendant’s business against the nature of the business at issue.
      A small or local business may do all of its work in just a few
      counties or even a single one, while a large business may span
      the entire nation. Indeed, the percentage of sales a multi-billion-
      dollar company makes in a particular county will almost always be
      a tiny percentage of its total sales. Courts thus should not
      consider percentages in isolation. Rather, courts must consider
      all of the evidence in context to determine whether the
      defendant’s business activities in the county were regular,
      continuous, and habitual.

Id. at 1142.

      Applying that standard to the facts before it, this Court reversed. We

held that “the trial court erred in relying almost exclusively on evidence of the


                                     - 10 -
J-S33002-21


percentage of defendant’s business that occurred in Philadelphia when

addressing the quantity prong” of the regularly-conducts-business analysis.

Id. at 1143.     We further ruled that HPP’s “contacts with Philadelphia—

including having an authorized dealer in Philadelphia, and selling $75,310

worth of products through that dealer in 2016 in Philadelphia—were

‘sufficiently continuous so as to be considered habitual.’” Id.

      In the instant appeal, Plaintiffs assert that the trial court again erred in

relying solely on the percentage of the Page Defendants’ overall loads that

were connected to Philadelphia County. Plaintiffs contend that the amount of

business conducted in Philadelphia County was “enough to make venue

appropriate.” Plaintiffs’ brief at 21. Plaintiffs argue that this Court has decided

that relevant contacts constituting a small percentage of sales is determinative

only where the defendants were small or local companies. Id. at 21-22. By

contrast:

      By Mr. Jorolemon’s own admission, the Page [Defendants] are a
      multinational company operating in both the United States and
      Canada. According to Mr. Jorolemon, the company has dispatch
      offices in Ohio, Michigan, Indiana, Kentucky, North Carolina,
      Kansas, New Jersey, and Pennsylvania. While [Defendants]
      contend that 0.0167% of its loads had a connection to Philadelphia
      County, [they] wholly fail to quantify the actual business they
      conduct within Philadelphia. Mr. Jorolemon testified that the Page
      [Defendants] had ten customers in Philadelphia County from
      2016-2020, and multiple loads had been delivered to some of the
      customers throughout the five-year period. Conveniently, Mr.
      Jorolemon was unable to confirm the number and frequency of
      repeat customers requiring multiple loads to be delivered to
      Philadelphia. Moreover, it is strange that the Page [Defendants]
      have offices located in New Jersey, less than sixty miles from
      Philadelphia, yet contend that they do not have the requisite

                                      - 11 -
J-S33002-21


      contact with Philadelphia for venue purposes. As such, because
      [the Page Defendants] have the requisite contact with Philadelphia
      County, the trial court erred in sustaining their Preliminary
      Objection.

Id. at 22-23 (citations omitted).

      At first blush, it appears that there may be merit to Plaintiffs’ argument

that, in the instant action, the trial court again focused too narrowly upon the

percentage of the respective defendant’s overall business conducted in

Philadelphia. As Hangey explained, in analyzing the quantity prong of the

test, the number of contacts with Philadelphia County is to be considered from

the perspective of the county rather than solely from that of the business.

While a percentage of sales in a county may be miniscule viz-a-viz the

company’s overall sales, they may nonetheless amount to systematic,

continuous, and habitual, and therefore “regular,” business in the county.

      However, looking at the specific facts of the instant case, we conclude

that the trial court’s ruling is a reasonable one.   Most significantly, and in

contrast to the defendant in Hangey, none of Defendants here has any office

or authorized dealer in Philadelphia County. Such a relationship suggests a

continuous, habitual connection with a county that is simply not present in

this case. The trial court acted reasonably here in determining that, despite

Plaintiffs’ speculation about the strangeness and convenience in the

testimony, the mere occasional delivery or pickup of a load in Philadelphia

County did not rise to the level of continuous, habitual contact.




                                     - 12 -
J-S33002-21


      Furthermore, while the trial court in Hangey held that the defendant’s

contacts in that case were indeed of the requisite quality to impart venue,

here the trial court ruled that none of Defendants had such quality contacts.

Plaintiffs present us with no challenge to the trial court’s quality assessment,

nor authority and argument to suggest that the quantity of contacts here is

such that venue is proper in the absence of quality contacts.

      Accordingly, Plaintiff has failed to establish that the trial court abused

its discretion in sustaining Defendants’ preliminary objections raising improper

venue on the basis that none of them regularly conducted business in

Philadelphia County. Therefore, we affirm the trial court’s February 10, 2021

order sustaining the venue objection and transferring the action to Dauphin

County.

      Order affirmed.

      Judge Nichols and Judge McLaughlin concur in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2021



                                     - 13 -